DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because of the following informalities: The phrase “wherein cushioning article” should be “wherein the cushioning article.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 2-13 are also rejected under Section 112(b) because of their dependency from claim 1.
Regarding claim 1, line 8 recites “protrusions of the mold arranged in closed shapes.”  Then, at lines 17-18, the claim recites “the plurality of bonds forming the closed shapes” which renders antecedent basis unclear as line 8 appears to be directed to a closed shape formed by the mold when in a pressing position, while lines 17-18 are directed to a shape formed by bonds between the materials located within the mold.
Also regarding claim 1, line 9  recites “protrusions directly outward of the plurality of tethers.” The word “directly” indicates an immediate contact or a lack of anything between.  The word “outward” indicates moving away from a center or being at an exterior.  Thus, the phrase “directly outward” is a combination of contradictory words that render the claim unclear.  In order to advance prosecution, on the merits, the claim is understood to require the mold protrusions to depress the first polymeric sheet toward the second polymeric sheet at locations that also include tethers located between the sheets, the protrusions pressing on the tethers, but not in contact with the tethers.  
 
Allowable Subject Matter
Claim 1-13 would be allowable if claim 1 is rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record fails to either show or reasonably suggest the method of manufacturing a cushioning article recited in claims 1-13.
Regarding independent claim 1, the closest prior art of record is Beye et al., US 2013/0333827 and Davison, US 2015/0013190.
Beye teaches a method of manufacturing a fluid-filled chamber (Abstract) useful for incorporation into footwear and other articles to provide cushioning (para [0035]).  A method of Beye includes locating first and second polymer sheets between first and second mold portions and positioning a tensile member between the sheets, the tensile member being a spacer textile having a first layer, a second layer and at least one connecting member (para [0008]).  With reference to Fig. 21, Bey teaches the use of a plurality of connecting members 53 (i.e., tethers) extending between tensile layers 51 and 52 (para [0043]), the mold using either adhesive bonding or thermo-bonding to secure the tensile member 50 to polymer sheets 41 and 42 (para [0043]).  The mold depicted in Fig. 21 includes opposing protrusions, the polymer sheets conformed by the mold and pressed toward one another (para [0067]).  Beye is silent as to forming closed shapes (mold or materials) and does not teach or suggest a step of disposing anti-weld material on at least one of an inner surface of a first polymeric sheet and an outer surface of a first tensile layer.
Davison teaches a sole structure for an article of footwear (Abstract) that provides cushioning (para [0002]).  With reference to Fig. 7, a bond inhibiting material 330 is located at an inner surface of a chamber barrier 155 (i.e., first polymer sheet) and a tensile member 165 having first and second layers and a plurality of tethers (para [0006]).  The bond inhibiting material prevents the tensile member from bonding to the chamber barrier layer in select locations (para [0006]). Bonding may be thermal bonding (para [0040]), thus the bond inhibiting material would necessarily function as an anti-weld material and provide the result of closed shapes separated from the tensile component due to the anti-weld material.  However, as illustrated in Fig. 7, Davison does not teach or suggest a method using a mold with protrusions as recited in claim 1 for forming closed shapes wherein a plurality of bonds are formed at such protrusions.   
Taking into consideration all of the limitations of claim 1, the method of claim 1 has not been found either alone or in an obviously combinable way in Beye and/or Davison.  The remaining art of record does not supply the deficiencies of Beye and Davison. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L SCHALLER whose telephone number is (408)918-7619. The examiner can normally be reached Monday-Friday 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA L SCHALLER/Primary Examiner, Art Unit 1746